Case 2:20-sw-00142-RJK Document 1 Filed 06/29/20 Page 1 of 11 PageID# 1




                                                     142




-XQH
Case 2:20-sw-00142-RJK Document 1 Filed 06/29/20 Page 2 of 11 PageID# 2
Case 2:20-sw-00142-RJK Document 1 Filed 06/29/20 Page 3 of 11 PageID# 3
Case 2:20-sw-00142-RJK Document 1 Filed 06/29/20 Page 4 of 11 PageID# 4
Case 2:20-sw-00142-RJK Document 1 Filed 06/29/20 Page 5 of 11 PageID# 5
Case 2:20-sw-00142-RJK Document 1 Filed 06/29/20 Page 6 of 11 PageID# 6
Case 2:20-sw-00142-RJK Document 1 Filed 06/29/20 Page 7 of 11 PageID# 7
Case 2:20-sw-00142-RJK Document 1 Filed 06/29/20 Page 8 of 11 PageID# 8
Case 2:20-sw-00142-RJK Document 1 Filed 06/29/20 Page 9 of 11 PageID# 9




                                                               29th
Case 2:20-sw-00142-RJK Document 1 Filed 06/29/20 Page 10 of 11 PageID# 10
Case 2:20-sw-00142-RJK Document 1 Filed 06/29/20 Page 11 of 11 PageID# 11
